Citation Nr: 0120421	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Texas Veterans Health 
Care System



THE ISSUE

Entitlement to VA prescription drug benefits for 
prescriptions written by a private medical provider.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran honorably retired from the United States Air 
Force in October 1978 with over twenty four years of active 
duty service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 decision of the Department of 
Veterans Affairs (VA) Central Texas Veterans Health Care 
System (Health Care System).  The Health Care System had 
orally informed the veteran in July 1997 that the pharmacy 
located at the VA Austin Satellite Outpatient Clinic (Austin 
Clinic) had no authority to fill prescriptions for the 
veteran which were prescribed by a private physician.  The 
veteran submitted a notice of disagreement with the July 1997 
decision of the Health Care System in August 1997, and a 
statement of the case was mailed to the veteran in February 
1999.  In March 1999, the veteran perfected his appeal, by 
submitting a VA Form 9.


FINDINGS OF FACT

The veteran is not and never has been permanently housebound 
or in need of regular aid and attendance.


CONCLUSION OF LAW

The claim of entitlement to have prescriptions written by a 
private physician filled at a VA facility has no legal merit.  
38 U.S.C.A. § 1712(d) (West 1991); 38 C.F.R. § 17.96 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially asserts that he was wrongly denied 
the ability to have a prescription written by a private 
physician filled at a VA pharmacy.  He additionally asserts 
that this prescription was for medication which was for 
treatment of his service-connected heart condition.  He 
further argues that his claim for benefits was "improperly 
denied by reason of erroneous finding of fact or conclusion 
of law and a fatal misinterpretation of 38 U.S.C. [§] 
1712(d)."  See VA Form 9, received in March 1999.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date  
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified  as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A). 
In this case, even though the Health Care System made a 
decision concerning the instant claim prior to enactment of 
the VCAA, the Board concludes that the VA's duties have been 
fulfilled.  The Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The discussions in the February 1999 statement of the 
case essentially informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue now before the Board on 
appeal has been obtained.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

Review of the record shows that the veteran sought to have a 
privately-written prescription filled in July 1997 at a VA 
pharmacy located in Austin, Texas.  The veteran was verbally 
informed by the pharmacy Site Manager of the policy that only 
prescriptions written by VA physicians could be filled at the 
pharmacy.  The Site Manager referred the veteran to the 
Pharmacy Service Chief for further clarification.  See Report 
of Contact, dated in January 2000.

Review of the record shows that the veteran was subsequently 
verbally informed later in July 1997 by the VA Chief of 
Pharmacy for the Health Care System that his privately 
written prescription could not be filled at a VA pharmacy.  

38 U.S.C.A. § 1712(d) (West 1991) states that:

The Secretary shall furnish to each 
veteran who is receiving additional 
compensation or allowance under chapter 
11 of this title, or increased pension as 
a veteran of a period of war, by reason 
of being permanently housebound or in 
need of regular aid and attendance, such 
drugs and medicines as may be ordered on 
prescription of a duly licensed physician 
as specific therapy in the treatment of 
any illness or injury suffered by such 
veteran.  The Secretary shall continue to 
furnish such drugs and medicines so 
ordered to any such veteran in need of 
regular aid and attendance whose pension 
payments have been discontinued solely 
because such veteran's annual income is 
greater than the applicable maximum 
annual income limitation, but only so 
long as such veteran's annual income does 
not exceed such maximum annual income 
limitation by more than $1,000.  
(emphasis added).  

38 C.F.R. § 17.96 (2000), entitled "Prescriptions filled," 
states that:

Any prescription, which is not part 
of authorized Department of Veterans 
Affairs hospital or outpatient care, for 
drugs and medicines ordered by a private 
or non-Department of Veterans Affairs 
doctor of medicine or doctor of 
osteopathy duly licensed to practice in 
the jurisdiction where the prescription 
is written, shall be filled by a 
Department of Veterans Affairs pharmacy 
or a non-VA pharmacy in a state home 
under contract with VA for filling 
prescriptions for patients in state 
homes, provided:
 (a)  The prescription is for:
(1)  A veteran who by reason of 
being permanently housebound or in need 
of regular aid and attendance is in 
receipt of increased compensation under 
38 U.S.C. chapter 11, or increased 
pension under § 3.1(u) (Section 306 
Pension) or § 3.1(w) (Improved Pension), 
of this title, as a veteran of the 
Mexican Border Period, World War I, World 
War II, the Korean Conflict, or the 
Vietnam Era (or, although eligible for 
such pension, is in receipt of 
compensation as the greater benefit), or
(2)  A veteran in need of regular 
aid and attendance who was formerly in 
receipt of increased pension as described 
in paragraph (a)(1) of this section whose 
pension has been discontinued solely by 
reason of excess income, but only so long 
as such veteran's annual income does not 
exceed the maximum annual income 
limitation by more than $1,000, and
(b)  The drugs and medicines are 
prescribed as specific therapy in the 
treatment of any of the veteran's 
illnesses or injuries.  (emphasis added).  

The veteran is service-connected for several disabilities, 
including for arteriosclerotic heart disease with myocardial 
infarction and coronary artery bypass graft.  See rating 
decision, dated in September 1996.  However, he is not 
currently and has never been accorded housebound status or in 
receipt of aid and attendance.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id at 430.  Since the veteran has not been housebound 
or in receipt of aid and attendance, he does not fall within 
the category of veteran's eligible to have prescriptions by 
private physicians filled at VA pharmacies.  As he does not 
meet the first requirement under the law, there is no need to 
consider whether the drugs and medicines were prescribed as 
specific therapy in the treatment of any of the veteran's 
illnesses or injuries.  Thus, as the veteran has not been 
housebound or in receipt of aid and attendance, there is no 
legal merit to the veteran's claim of entitlement to have 
prescriptions written by a private physician filled at a VA 
facility, and the claim must be denied.

The Board notes the veteran's contentions, as shown as part 
of his substantive appeal received by VA in March 1999, that 
his claim is permissible under current VA regulations and 
that the regulations have been interpreted in a "fataly 
[sic] ambiguous" manner by VA.  In effect, the veteran is 
shown to argue, again as indicated as part of his substantive 
appeal, that a veteran who is receiving additional 
compensation or allowance under chapter 11 is entitled to the 
"privately prescribed" drug benefit which he sought in 
1997, "regardless of whether or not such additional 
compensation or allowance is due to their being housebound or 
in need of aid and attendance."  The Board has reviewed 
opinions of the Court, but found no guidance by that body in 
regard to this issue.  

The Board has also reviewed Title 38 and published opinions 
of the General Counsel, and notes that the law and regulation 
cited above are the only laws and regulations under which the 
veteran could claim entitlement to have prescriptions written 
by his private physician filled at a VA facility.  In that 
regard, the Board notes the opinion of the General Counsel, 
VAOPGCPREC 41-91 (March 11, 1991), which held that 38 U.S.C. 
§ 612(h) (now enacted as 38 U.S.C. § 1712) is the exclusive 
legal authority for providing a veteran with drugs and 
medicines prescribed by the veteran's private physician, when 
the VA has no involvement, fee basis or otherwise, in the 
treatment of the veteran.  In that opinion, the General 
Counsel noted that the regulation was unambiguous in 
describing the benefits and the classes of veterans covered 
by the provision.  It looked to the intent of Congress in 
limiting the classes of veterans to those in receipt of aid 
and attendance or who were permanently housebound, and opined 
that Congress' rationale was that certain veterans were so 
sick and disabled that, in many cases, they would be unable 
to come to the VA for medical care and treatment.  The 
opinion also noted that the regulation expressly lists the 
classes of veterans eligible for the benefit, thus precluding 
any construction which would expand the class of eligible 
veterans.  Thus, there are no other applicable law and 
regulations with respect to the issue on appeal.  

The Board is bound by regulations and precedent decisions of 
the General Counsel.

The Board notes that it has relied upon a General Counsel 
opinion; in this regard, our decision was based upon the law.  
The General Counsel opinion was a mere elaboration, rather 
than a decisive element in the decision.  Accordingly, the 
veteran 

has not been prejudiced by our use of the General Counsel 
opinion.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim of entitlement to have a prescription written by a 
private physician filled at a VA facility is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

